UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4479

ROY JAMES TERRY,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Elizabeth V. Hallanan, Senior District Judge.
(CR-96-141)

Submitted: February 10, 1998

Decided: February 27, 1998

Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

W. Richard Staton, W. RICHARD STATON, L.C., Mullens, West
Virginia, for Appellant. Rebecca A. Betts, United States Attorney,
Miller A. Bushong III, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Roy James Terry pled guilty to possession with intent to distribute
cocaine base in violation of 21 U.S.C. § 841(a)(1) (1994). The court
sentenced him to sixty-three months imprisonment to be followed by
a three-year term of supervised release. Terry appeals, contending that
the district court erred in finding that he obstructed justice, see USSG
§ 3C1.1,* and in failing to award a reduction for acceptance of
responsibility, see USSG § 3E1.1. We affirm.

I.

Officers stopped a vehicle in which Terry was riding in the front
passenger seat because the vehicle had a broken tail light. Eddie
Burns was driving, and a juvenile was in the back seat. When the offi-
cers approached the vehicle, they saw plastic bags containing what
appeared to be marijuana lying on the front passenger floorboard.
Terry and the other occupants exited the vehicle. Officers searched
and discovered more marijuana, crack cocaine, and a .25-caliber auto-
matic pistol.

Terry was indicted for possession with intent to distribute crack
cocaine, and the court released him on bond. The next day Terry sold
crack to an undercover police officer. As a result, the court revoked
Terry's bond.

The court accepted Terry's guilty plea and ordered the preparation
of a presentence report. The probation officer noted that during the
presentence interview, Terry denied ownership of the gun. Given that
four witnesses were willing to testify that Terry owned the gun, the
probation officer recommended a two-level enhancement under
USSG § 2D1.1(b)(1) for possession of a firearm. There was no rec-
ommendation for a reduction for acceptance of responsibility under
USSG § 3E1.1 because Terry sold crack cocaine while released on
bond.
_________________________________________________________________

*U.S. SENTENCING GUIDELINES MANUAL (1995).

                    2
At the sentencing hearing, Terry objected to the probation officer's
failure to recommend a reduction for acceptance of responsibility,
contending that he should be entitled to the reduction based on the
timeliness of his plea. Finding that Terry had not accepted responsi-
bility because he continued to engage in criminal conduct, the court
adopted the probation officer's recommendation not to award a reduc-
tion under USSG § 3E1.1.

As to the firearm enhancement, Terry withdrew his objection at the
sentencing hearing based on counsel's advice and belief that any evi-
dence Terry could present would not overcome the evidence gathered
after the plea hearing. The government then for the first time sought
an enhancement for obstruction of justice under USSG§ 3C1.1, con-
tending that Terry committed perjury at the plea hearing by testifying
that he did not possess a gun at the time of his arrest. After consider-
ing the testimony as to the chain of ownership of the firearm, the
court found the government's witnesses' testimony credible, over-
ruled Terry's objection because the evidence was sufficient to show
that Terry committed perjury at the plea hearing, and applied the two-
level enhancement for obstruction of justice.

Based on a total offense level of twenty-six and a criminal history
category of I, the applicable guideline range was sixty-three to
seventy-eight months. See USSG Ch. 5, Pt. A. The court sentenced
Terry to the sixty-three-month minimum and imposed a three-year
term of supervised release. Terry timely appeals.

II.

On appeal, Terry challenges the district court's application of a
two-level enhancement for obstruction of justice under USSG
§ 3C1.1. Terry apparently contends that he received the obstruction of
justice enhancement because counsel advised him to withdraw the
objection to the firearm enhancement and that he should not be pun-
ished for counsel's tactical decision. To the extent Terry alleges inef-
fective assistance of counsel, such claims should be raised in a motion
under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997), and not on
direct appeal, unless the record conclusively shows that counsel was
ineffective. See United States v. King, 119 F.3d 290, 295 (4th Cir.

                    3
1997). Because the record does not conclusively show that counsel
rendered ineffective assistance, we reject this claim.

Turning to the propriety of the obstruction of justice enhancement,
our review of the district court's factual finding that Terry committed
perjury at the plea hearing is hampered by the parties' failure to
include a transcript of the plea colloquy in the record before us. We
note, however, that Terry denied ownership of the gun in his inter-
view with the probation officer in an apparent attempt to influence his
sentence. On this basis alone, the enhancement was proper. See USSG
§ 3C1.1, comment. (n.3(h), 5).

Terry also asserts that the district court erred in failing to award a
reduction for acceptance of responsibility under USSG § 3E1.1 given
the timeliness of his plea and his willingness to cooperate with the
government. We review a district court's decision to deny an accep-
tance of responsibility adjustment for clear error. See United States v.
Holt, 79 F.3d 14, 17 (4th Cir.), cert. denied, ___ U.S. ___, 65
U.S.L.W. 3260 (U.S. Oct. 7, 1996) (No. 95-9448).

It is undisputed that Terry sold crack cocaine to an undercover
police officer after he had been released on bond for the instant
offense. The district court may consider whether a defendant has vol-
untarily terminated or withdrawn from criminal conduct in deciding
whether he has accepted responsibility. See USSG § 3E1.1, comment.
(n.1(b)). Because Terry failed to terminate his criminal conduct, the
district court did not clearly err in failing to award the reduction. See
United States v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993) (finding that
defendant's continued criminal conduct is inconsistent with accep-
tance of responsibility).

Accordingly, we affirm Terry's sentence. We dispense with oral
argument based on our prior order granting the motion to submit the
case on briefs.

AFFIRMED

                     4